Citation Nr: 1712071	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  10-01 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, claimed as post-traumatic stress disorder (PTSD). 

2.  Entitlement to an effective date earlier than March 22, 2007, for the increased evaluation from 10 percent to 20 percent for service-connected degenerative disc disease following lumbar discectomy (low back disability).  

3.  Entitlement to an effective date earlier than March 22, 2007, for service connection for degenerative joint disease of the left knee.

4.   Entitlement to effective dates earlier than September 24, 2007, and beyond October 31, 2008, for the temporary total rating based on surgical treatment necessitating convalescence and left total knee arthroplasty (TKA).  

5.  Entitlement to a compensable initial rating for service-connected bilateral hearing loss.

6.  Entitlement to a rating in excess of 20 percent for service-connected degenerative disc disease following lumbar discectomy (low back disability).

7.  Entitlement to an initial rating in excess of 30 percent for degenerative joint disease of the left knee prior to September 24, 2007.  

8.  Entitlement to a rating in excess of 100 percent for surgical treatment necessitating convalescence and left total knee arthroplasty (TKA) from September 24, 2007, to October 31, 2008.  

9.  Entitlement to a rating in excess of 30 percent for residual limited motion following left TKA from November 1, 2008.  

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran had active air service from May 1966 to January 1970 and active Coast Guard service from October 1974 to August 1996.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from April 2008 and November 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

Pursuant to the April 2008 rating decision, the Veteran was granted service connection for a left knee disability, which was characterized as degenerative joint disease and rated under 38 C.F.R. § 4.71a, Diagnostic Code 5260, prior to September 24, 2007.  The Veteran was awarded a temporary total disability rating from September 24, 2007, to October 31, 2007, as a result of surgical or other treatment requiring the need for convalescence (here, a left TKA).  Thereafter, from November 1, 2007, to October 31, 2008, the Veteran was assigned a 100 percent rating in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5055.  From November 1, 2008, the Veteran is rated under Diagnostic Code 5055 for residual limited motion following left TKA.  

The Veteran's claim of entitlement to service connection for PTSD was originally denied in November 2010, with a letter notifying the Veteran of that decision sent by the VA RO on November 30, 2010.  The Veteran submitted a notice of disagreement in response, which was received by VA on December 15, 2010.  A statement of the case (SOC) was issued on June 2, 2011, and the Veteran's substantive appeal (VA Form 9) was received on October 25, 2011.  As a general rule, a substantive appeal must be filed within 60 days from the date the SOC is mailed to a claimant or within the remainder of the one-year period from the date of mailing of the rating decision being appealed, whichever period ends later.  38 C.F.R. §§ 20.200, 20.300, 20.302.  Otherwise, the rating decision becomes final.  See 38 C.F.R. § 20.1103.  The Board observes that the Veteran's substantive appeal was received by VA within one year of the date of mailing of the November 2010 rating decision being appealed.  Therefore, contrary to the October 26, 2011, letter from the VA RO informing the Veteran that his appeal was untimely, the Board finds that the claim of entitlement to service connection for PTSD is properly characterized in this appeal as an original service connection claim.  

The issues of entitlement to service connection for PTSD, to higher ratings for bilateral hearing loss, low back disability, and residual limited motion following left TKA from November 1, 2008, and to TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to September 24, 2007, the Veteran's left knee functional impairment was manifested by flexion limited to no worse than 130 degrees and pain with flexion past 90 degrees. 

2.  From September 24, 2007, to October 31, 2008, the Veteran's left knee total arthroplasty has already been assigned the maximum available disability rating.

3.  The Veteran's flexion of the thoracolumbar spine was limited to 45 degrees on May 2, 2006.  

4.  The Veteran filed a claim to reopen his claim for service connection for a left knee disability on March 22, 2007.  

5.  The Veteran was admitted to the hospital and underwent left knee arthroplasty on September 24, 2007. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for degenerative joint disease of the left knee prior to September 24, 2007, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5257-5263 (2016).

2.  From September 24, 2007, to October 31, 2008, the criteria for a maximum disability rating of 100 percent for left TKA have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.30, 4.71a, Diagnostic Code 5055 (2016).

3.  The criteria for an effective date of May 2, 2006, but no earlier, have been met for the increased evaluation from 10 percent to 20 percent for the Veteran's service-connected low back disability.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400, 4.71a, Diagnostic Code 5242 (2016).    

4.  The criteria for an effective date earlier than March 22, 2007, for the grant of service connection for degenerative joint disease of the left knee have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2016).

5.  The criteria for effective dates earlier than September 24, 2007, and beyond October 31, 2008, for the temporary total rating based on surgical treatment necessitating convalescence and left TKA are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400, 4.30, 4.71a, Diagnostic Code 5055 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time, or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran was provided adequate notice in response to his claim for a higher initial rating for service-connected degenerative joint disease of the left knee.  The record shows that in an April 2007 letter, the Veteran was advised of the specifics as to what the evidence must show for entitlement to an increased rating.  The April 2007 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of the claim.  

The Board also finds that the Veteran has been provided adequate assistance in response to his claim for a higher rating.  The Veteran's service medical records are of record, and VA treatment records have been obtained.  The RO did not obtain a medical opinion or provide the Veteran with a VA examination for his left knee disability prior to September 24, 2007.  However, because the Veteran has since undergone a left TKA, there is no reasonable possibility that any medical opinion or VA examination report obtained at this time would substantiate the claim.  Thus, the Board concludes that VA has no obligation to obtain such an opinion or to provide such an examination in this case.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is unaware of any outstanding evidence.

In regard to the Veteran's claims for earlier effective dates, the provisions of the VCAA are not applicable.  The disposition of these claims turns entirely on application of the law and not on the underlying facts or development of the facts.  Manning v. Principi, 16 Vet. App. 534, 542 (2002).  There is no dispute as to the operative facts, and the VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on facts.  Id.; Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).  However, the Board notes that the April 2007 letter specifically notified the Veteran as to how effective dates are assigned.




Increased Ratings for Left Knee

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  A coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2016).  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994). 

Rating a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint.  38 C.F.R. § 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2016).

When rating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  38 C.F.R. § 4.45 (2016).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).

A claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, but any separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998).

There are several diagnostic codes which pertain to disabilities of the knees.  A 10 percent rating is warranted for slight recurrent subluxation or lateral instability of the knee.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability of the knee.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016).

A noncompensable (0 percent) rating is warranted for knee flexion limited to 60 degrees.  A 10 percent rating is warranted for knee flexion limited to 45 degrees.  A 20 percent rating is warranted for knee flexion limited to 30 degrees.  A maximum 30 percent rating is warranted for knee flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2016).

A noncompensable (0 percent) rating is warranted for knee extension limited to 5 degrees.  A 10 percent rating is warranted for knee extension limited to 10 degrees.  A 20 percent rating is warranted for knee extension limited to 15 degrees.  A 30 percent rating is warranted for knee extension limited to 20 degrees.  A 40 percent rating is warranted for knee extension limited to 30 degrees.  A maximum 50 percent rating is warranted for knee extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2016).

Separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint, but only where the criteria for a compensable rating are met under each diagnostic code.  A separate rating can also be assigned for compensable recurrent subluxation or lateral instability pursuant to Diagnostic Code 5257.  VAOGCPREC 9-2004 (2004), 69 Fed. Reg. 59,990 (2004).

Other diagnostic codes relating to the knee are Diagnostic Code 5256 (ankylosis), Diagnostic Codes 5258 and 5259 (symptomatic dislocation and/or removal of semilunar cartilage), Diagnostic Code 5262 (impairment of tibia and fibula) and Diagnostic Code 5263 (genu recurvatum).  Those conditions are not shown by the evidence of record.  Thus, the Board finds that application of the associated Diagnostic Codes is not warranted.  38 C.F.R. § 4.71a (2016).

The Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected left knee disability.  The Board has found nothing in the record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Prior to September 24, 2007

From March 22, 2007, to September 24, 2007, the Veteran is assigned a 30 percent disability rating under Diagnostic Code 5260 for degenerative joint disease of the left knee.  The Veteran asserts that he is entitled to a higher rating for that disability. 

VA medical center (VAMC) records from January 2007 reflect a diagnosis of left knee degenerative joint disease with varus deformity.  On examination, varus thrust was present, there was 10 degree flexion contracture, and medial joint line tenderness.  The Veteran's posterior cruciate ligament was intact.  On examination in July 2007, the Veteran had no knee effusion.  However, there was crepitus with range of motion and pain with flexion past 90 degrees.  The Veteran rated his pain as 10/10.  In August 2007, the Veteran reported being able to walk about 300 yards at a time before having to stop because of left knee pain.  In September 2007, prior to his TKA, the Veteran rated his pain as 10/10.  On examination, he had 5 degree flexion contracture at the left knee, flexion to 130 degrees, and irritability with deep flexion. 

Based on the evidence described above, the Board finds that a rating in excess of 30 percent is not warranted for the Veteran's degenerative joint disease of the left knee prior to September 24, 2007.  The Veteran is already in receipt of the maximum 30 percent rating under Diagnostic Code 5260 for limitation of flexion.  As such, a higher rating under that Diagnostic Code is not warranted.  In addition, consideration has been given to increased ratings under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  A rating in excess of 30 percent would require evidence of extension limited to 30 degrees or more, ankylosis in flexion between 10 and 20 degrees or more, or nonunion of the tibia and fibula.  In this case, there is no evidence that the Veteran had ankylosis, nonunion of the tibia and fibula, or any limitation of extension of the left knee.  Therefore, a higher rating is not warranted under Diagnostic Codes 5256, 5261, or 5262.  

The Board has also considered whether a separate rating is warranted under any of the Diagnostic Codes applicable to the knee.  In this regard, the Board again notes that there is no evidence that the Veteran had ankylosis, subluxation or lateral instability, dislocation or removal of semilunar cartilage, limitation of extension, impairment of the tibia and fibula, or genu recurvatum.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263.  Accordingly, a separate rating is not warranted for the Veteran's degenerative joint disease of the left knee.

In making the above findings, the Board has considered the Veteran's complaints of painful movement, limitation of motion, and lack of endurance.  However, there is no evidence that such symptoms caused functional loss that more closely approximated the criteria for a higher rating, such as limitation of extension to 30 degrees or more, ankylosis in flexion between 10 and 20 degrees or more, or nonunion of the tibia and fibula.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.71a.  The Board acknowledges the Veteran's reported left knee symptomatology prior to September 24, 2007, but finds that his reported symptoms are contemplated by the assigned 30 percent rating.  Accordingly, the preponderance of the medical evidence of record does not show that the Veteran experienced pain or other symptoms causing additional limitation sufficient to warrant a rating in excess of 30 percent.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).  The currently assigned rating represents, as far as can practicably be determined, the average impairment in earning capacity resulting from the Veteran's service-connected left knee disability and its residual conditions in civil occupations.




From September 24, 2007, to October 31, 2008

The April 2008 rating decision assigned a temporary evaluation of 100 percent from September 24, 2007, to October 31, 2008, for the Veteran's left TKA based on a one month total rating for surgical or other treatment necessitating convalescence and in accordance with Diagnostic Code 5055, which provides a 100 percent rating for one year following implantation of prosthesis.  As the Veteran was awarded the maximum disability rating available during that period, an increased rating is not warranted.  The Board has considered the benefit of the doubt doctrine.  However, the Board finds the preponderance of the evidence is against the assignment of a disability rating in excess of 100 percent from September 24, 2007, to October 31, 2008.  38 C.F.R. § 5107(b); Hart v. Mansfield, 21 Vet. App. 505 (2007); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation Service for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2016).

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extraschedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record shows that the Veteran's manifestations of left knee disability are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from his degenerative joint disease of the left knee is in excess of that contemplated by the assigned rating.  Higher ratings are available for more severe levels of impairment, but the Veteran does not meet the criteria for those higher ratings.  The evidence does not show frequent hospitalizations or marked interference with employment beyond that anticipated by the assigned rating.  Therefore, the Board finds that referral for extraschedular consideration is not in order.

Legal Criteria for Earlier Effective Dates

Next, the Board turns to the issues of entitlement to earlier effective dates for an increased rating of 20 percent for degenerative disc disease following lumbar discectomy, for service connection for degenerative joint disease of the left knee, and for the assignment of start and end dates for the temporary total rating for left TKA.  

According to applicable law and regulation, except as otherwise provided, the effective date of an award of compensation based upon an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).  The date of entitlement to an award of service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2016).

The general rule for claims for increased ratings is that the award is effective the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1) (2016).  The effective date of an award of increased compensation is the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date, otherwise, the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2) (2016). 

The effective date of an evaluation and an award of compensation based on a reopened claim is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2), (r) (2016).  Thus, once a previous decision has become final, the earliest effective date of service connection generally is the date of the petition to reopen rather than the date of the initial claim.  See id.  Exceptions to this rule include a later grant of service connection based in whole or in part on newly obtained service department records under certain circumstances, as provided in 38 C.F.R. § 3.156(c), and when the decision is revised or reversed on the basis of clear and unmistakable error (CUE), as provided in 38 U.S.C.A. § 5109A(a) (West 2014) and 38 C.F.R. § 3.105(a) (2015).

VA regulations provide that the terms "claim" and "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2016).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  Once a formal claim for VA benefits has been filed, a subsequent informal request for increase will be accepted as a claim.  38 C.F.R. § 3.155(c) (2016).  Generally, the informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  A treatment note may constitute an informal claim for increase.  38 C.F.R. § 3.157 (2016). 

The mere presence of a disability does not establish intent on the part of a veteran to seek service connection for that condition.  KL v. Brown, 5 Vet. App. 205 (1993); Crawford v. Brown, 5 Vet. App. 33 (1995).  In that regard, the Board is not required to conjure up issues that were not raised by an appellant.  Brannon v. West, 12 Vet. App. 32 (1998).  However, the failure to consider evidence which may be construed as an earlier application or claim, formal or informal, that would have entitled the claimant to an earlier effective date is remandable error.  Lalonde v. West, 7 Vet. App. 537 (1999); 38 U.S.C.A. § 7104(a) (West 2014); Servello v. Derwinski, 3 Vet. App. 196 (1992).
  
Increased Rating for Low Back Disability

The Veteran seeks an effective date earlier than March 22, 2007, for the increased evaluation from 10 percent to 20 percent for his service-connected degenerative disc disease following lumbar discectomy.  At his March 2010 DRO hearing, the Veteran stated that he was seeking an effective date starting in 1999, when he first received treatment at a VAMC for his low back disability.  In addition, the Veteran asserted that he submitted his claim for an increased evaluation to a Veterans Service Organization (VSO) prior to March 22, 2007, but the VSO never filed the claim with VA.  The Veteran also stated that he was told by a VA employee that he could not represent himself in benefits claims, but instead had to file claims through a VSO.  

In assessing entitlement to an earlier effective date for an increased rating, the Board must consider all communications that can be interpreted as a claim for an increased rating, and all the evidence of record, and determine the earliest date as of which, within one year prior to the claim, an increase in disability was ascertainable.  Servello v. Derwinski, 3 Vet. App. 196 (1992).  In this case, the Veteran's increased rating claim for his low back disability was received on March 22, 2007.  Thus, the Board has reviewed and considered the evidence of record dating to March 22, 2006, in assessing entitlement to an earlier effective date.  

Degenerative disc disease following lumbar discectomy is evaluated under Diagnostic Code 5242, pursuant to the General Rating Formula for Diseases and Injuries of the Spine (Rating Formula).  38 C.F.R. § 4.71a.  The Rating Formula provides that for rating diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, a 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  Note (2) of the Rating Formula provides that normal forward flexion of the thoracolumbar spine is zero to 90 degrees.  

In the year prior to the date of the Veteran's claim, there is nothing in the record that could be interpreted as a formal or informal claim for an increased rating.  However, a VAMC treatment record dated May 2, 2006, is relevant to the earlier effective date claim.  At that time, the Veteran reported that his back was aggravated by sitting or walking for long periods, with lifting, and at times with coughing/sneezing.  On examination, there was no paravertebral spasm or malalignment and no tenderness.  Flexion was limited to "about 50 percent of normal," with some back and left posterior thigh pain, and pain with other ranges of motion.  Results of an MRI showed degenerative changes at L4-L5 and L5-S1, as well as some narrowing of the foramen at L4-L5.  

In this case, the evidence reflects that on May 2, 2006, the Veteran had a low back disability manifested by pain on movement and flexion limited to 50 percent of normal, or 45 degrees.  Entitlement to a 20 percent rating under the Rating Formula requires forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  Here, the evidence reflects that the Veteran had forward flexion within this range during the one year period prior to March 22, 2007, the date on which his claim for an increased rating was received.  Thus, the Veteran is entitled to an effective date of May 2, 2006, for the increased rating of 20 percent for service-connected degenerative disc disease following lumbar discectomy.  

However, the Veteran is not entitled to an effective date earlier than May 2, 2006.  The Board has considered the Veteran's arguments in this regard.  As to the Veteran's testimony that he submitted a claim to a VSO prior to March 22, 2007, the Board notes that VSOs are not part of VA.  As such, any applications received by a VSO office or representative are not considered as having been received by VA.  In regard to the Veteran's assertion that he was told by VA that claims had to be filed through a VSO, rather than directly by the Veteran, the Board observes that there is a presumption of regularity under which it is presumed that government officials have properly discharged their official duties.  Ashley v. Derwinski, 2 Vet. App. 307 (1992); United States v. Chem. Found., Inc., 272 U.S. 1 (1926).  To rebut that presumption, the appellant, not VA, bears the burden of producing clear evidence that VA's practices were irregular.  Ashley v. Derwinski, 2 Vet. App. 307 (1992).  Absent such clear evidence, regularity is assumed.  See Mindenhall v. Brown, 7 Vet. App. 271 (1994).  Here, the Veteran has not produced clear evidence of irregular practices by VA with regard to his efforts to file his claim.  Thus, regularity is assumed.

For these reasons, the Board finds that the Veteran is entitled to an effective date of May 2, 2006, for his increased rating of 20 percent for service-connected low back disability, as that is the date that entitlement to the increase arose.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).

Service Connection for Left Knee Degenerative Joint Disease 

The Veteran seeks an effective dater earlier than March 22, 2007, for the establishment of service connection for degenerative joint disease of the left knee.  At his March 2010 DRO hearing, the Veteran made the same arguments for an earlier effective date for his left knee disability as he made regarding his low back disability.  Specifically, the Veteran argued that he was entitled to an earlier effective date for his left knee disability on the basis of VAMC treatment records; his submission of the service connection claim to a VSO prior to March 22, 2007, which was never filed with VA; and being informed by a VA employee that he could not represent himself in benefits claims.  

On March 22, 2007, the Veteran filed a claim for service connection for a left knee disability, which was construed as a claim to reopen.  In the April 2008 rating decision that is the subject of this appeal, the RO deemed the claim reopened on the basis of new and material evidence and granted service connection for degenerative joint disease.  The RO assigned an effective date of March 22, 2007, the date of receipt of the Veteran's claim.  

The Veteran had previously filed a claim for service connection for a knee disability on August 25, 1999.  The claim was denied in July 2000 and again in September 2000, after the VA RO obtained and considered the Veteran's service treatment records.  The claim was reopened in July 2001 for review in accordance with the Veterans Claims Assistance Act of 2000, but it was subsequently denied in a September 2001 rating decision.  The Veteran did not appeal the September 2001 rating decision in a timely manner, and no new and material evidence was received within the appeal period.  Thus, the September 2001 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

Because the most recent prior RO decision in September 2001 is final, the Veteran's March 22, 2007, claim is a claim to reopen a previously denied claim.  When a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen, which in this case is March 22, 2007.  Juarez v. Peake, 21 Vet. App. 537, 539-40 (2008).  The Board notes that the exact date on which entitlement arose need not be ascertained in order to conclude that March 22, 2007, is the earliest possible effective date here.  To the extent that entitlement arose prior to March 22, 2007, the date of claim would be the later of the two dates, and hence the correct effective date as provided by 38 C.F.R. § 3.400(q)(2), (r).  Any evidence showing that the entitlement occurred after March 22, 2007, would similarly not entitle the Veteran to an effective date earlier than that already assigned.

Regarding the Veteran's assertion that he is entitled to an earlier effective date based on treatment for his knee at a VAMC, the Board has reviewed the record and finds nothing that could be construed as an informal claim for benefits.  In this regard, the Board notes that treatment for a disability does not constitute a claim for benefits.

To the extent the Veteran asserts that he submitted a claim for service connection for a left knee disability to a VSO prior to March 22, 2007, the Board again notes that VSOs are not part of VA, and a submission to a VSO therefore is not considered a claim received by VA.  As to the Veteran's contention that he received misinformation from VA about how to file a claim, he has provided no evidence to rebut the presumption that government officials have properly discharged their official duties.  In this regard, the Board refers to its discussion of the presumption of regularity above, as related to the Veteran's claim for an earlier effective date for the increased rating for his low back disability.   

To the extent that the Veteran asserts he is entitled to an effective date from the date of his August 1999 claim, the Board reiterates that he did not appeal the Board's July 2000 decision denying that claim, or the subsequent September 2000 or July 2001 decisions denying the claim.  Moreover, there has been no adjudicatory finding of CUE in those decisions.  Therefore, they are final.  38 U.S.C.A. § 7105 (West 2014).  As such, the August 25, 1999, claim may not serve as a basis for an earlier effective date.  See Sears v. Principi, 16 Vet. App. 244, 248 (2002).  Put another way, there is no basis in VA law for a freestanding claim for an earlier effective date for matters addressed in a final decision.  Rather, when a decision is final, only a request for a revision premised on clear and unmistakable error could result in the assignment of an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Consequently, the Board concludes that the attempt to overcome finality of the July 2000, September 2000, or July 2001 rating decisions by raising a freestanding claim for entitlement to an earlier effective date in conjunction with the claim for service connection for degenerative joint disease of the left knee must fail.  However, the Board's finding in this regard does not prejudice any future adjudication of a CUE issue raised with regard to the July 2000, September 2000, or July 2001 rating decisions.

The Board also notes that the issue of CUE in the RO's July 2000, September 2000, and July 2001 rating decisions was raised during the Veteran's March 2010 DRO hearing.  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice.  38 C.F.R. §§ 20.1400-20.1411 (2016).  Pursuant to the Rules of Practice, a motion for revision of a decision based on CUE must be in writing and must be signed by the moving party or that party's representative.  To date, such an argument has not been submitted in writing in a document signed by the Veteran or his representative.  Therefore, the Board will take no action in this regard at this time.

In conclusion, the preponderance of the evidence is against the assignment of an effective date prior to March 22, 2007, which is the date of the Veteran's claim to reopen his previously denied claim for service connection for a left knee disability.

Temporary Total Rating for Left TKA

In an October 2007 statement, the Veteran requested a 100 percent disability rating for his left TKA under 38 C.F.R. § 4.71, Diagnostic Code 5055.  The Veteran stated that he underwent the total knee arthroplasty procedure on September 24, 2007, and had been an inpatient at the VAMC since that date.  In an April 2008 rating decision, the Veteran was granted a temporary 100 percent evaluation from September 24, 2007, based on surgical or other treatment necessitating convalescence under 38 C.F.R. § 4.30, and a 100 percent evaluation for one year under 38 C.F.R. § 4.71a, Diagnostic Code 5055.  From November 1, 2008, the Veteran was assigned a 30 percent rating for residual limited motion following left TKA, in accordance with Diagnostic Code 5055.  

Under 38 C.F.R. § 4.30, a temporary total disability rating for convalescence will be assigned effective from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or, (3) immobilization by cast, without surgery, of one major joint or more.  The total rating will be followed by an open rating reflecting the appropriate schedular evaluation; where the evidence is inadequate to assign the schedular evaluation, a physical examination will be scheduled prior to the end of the total rating period.  38 C.F.R. § 4.30.  Under the "Prosthetic Implants" section of 38 C.F.R. § 4.71a, Note (1) provides that a 100 percent rating for one year following implantation of prosthesis will commence after an initial grant of the one-month total rating assigned under 38 C.F.R. § 4.30 following hospital discharge.  

In this case, VAMC treatment records reflect that the Veteran underwent a left TKA on September 24, 2007, and was discharged from the hospital on September 28, 2007.  Accordingly, the Veteran is entitled to a total rating under 38 C.F.R. § 4.30 effective September 24, 2007, the date of hospitalization, and continuing for one month from October 1, 2007, as the first day of the month following discharge.  Pursuant to Diagnostic Code 5055, the one-year period for a total rating following the left TKA began on November 1, 2007, and continued through October 31, 2008.  

The Board notes that the provisions of 38 C.F.R. § 4.30 make clear that the temporary total rating cannot begin prior to the date of hospital admission.  Here, the Veteran's surgery took place on September 24, 2007, and that is the current effective date of his temporary total rating.  At his March 2010 DRO hearing, the Veteran appeared to contend that he was entitled to another temporary total rating based on additional left knee surgery in February 2010.  VAMC records reflect that he underwent left knee arthroscopy on February 8, 2010.  However, the Veteran did not file a claim for a temporary total rating following this surgery.  In addition, VAMC records show that the surgery was performed on an out-patient basis, and there is no indication in the record that the Veteran required convalescence thereafter or had severe postoperative residuals, as required for a temporary total evaluation under 38 C.F.R. § 4.30.  

In sum, with regard to the Veteran's temporary total rating, there is no legal basis for the grant of an effective date earlier than September 24, 2007, under the provisions of 38 C.F.R. § 4.30, nor is there any basis for the extension of such benefits under 38 C.F.R. § 4.71a, Diagnostic Code 5055.  Accordingly, the Veteran's claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an initial rating in excess of 30 percent for degenerative joint disease of the left knee prior to September 24, 2007, is denied.  

Entitlement to a disability rating in excess of 100 percent for left total knee arthroplasty from September 24, 2007, to October 31, 2008, is denied.

Entitlement to an effective date of May 2, 2006, but no earlier, for the increased evaluation from 10 percent to 20 percent for service-connected degenerative disc disease following lumbar discectomy is granted. 

Entitlement to an effective date earlier than March 22, 2007, for service connection for degenerative joint disease of the left knee is denied.


Entitlement to effective dates earlier than September 24, 2007, and beyond October 31, 2008, for the temporary total rating based on surgical treatment necessitating convalescence and left total knee arthroplasty is denied.


REMAND

The Board finds that additional development is required before the Veteran's remaining claims on appeal are decided. 

Regarding the Veteran's claim of entitlement to service connection for PTSD, the Board will construe the Veteran's claim as one for entitlement to service connection for a psychiatric disability, to include PTSD.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In May 2016, the Veteran was afforded a VA PTSD examination.  At that time, the examiner found that the Veteran did not meet the diagnostic criteria for PTSD or any other psychiatric disability under the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  However, in reaching these conclusions, the examiner did not address relevant VA treatment records that reflect diagnoses of PTSD, depression, and anxiety.  Notably, the examiner did not consider a January 2016 letter from Dr. T. C. diagnosing PTSD and anxiety, or an August 2015 VAMC psychiatry note diagnosing PTSD and major depressive disorder pursuant to the DSM-5.  Thus, the May 2016 VA opinion is inadequate and cannot serve as the basis of a denial of entitlement to service connection.  For this reason, the Board finds that the Veteran should be afforded a new VA examination to determine the nature of any diagnosed psychiatric disability, to include PTSD, with consideration given to all diagnoses reflected in the medical evidence of record.

With regard to the Veteran's claim for an increased rating for bilateral hearing loss disability, a review of the record shows that the Veteran has not been provided a VA examination to determine the current severity of his service-connected bilateral hearing loss since October 2010.  Although the mere passage of time is not an automatic reason for remand in order to obtain a current VA examination, the Board acknowledges that in June 2016 correspondence, the Veteran's representative requested a current VA examination for bilateral hearing loss.  The Veteran has not explicitly contended that his hearing loss has worsened since October 2010.  However, in light of his representative's request for a new examination and the passage of more than six years since the most recent relevant VA examination, the Board concludes that remand is warranted in order to accurately assess the Veteran's current level of impairment prior to the adjudication of this claim.    

With regard to the Veteran's claims for higher ratings for degenerative disc disease following lumbar discectomy and for residual limited motion following left TKA from November 1, 2008, the Veteran was provided VA examinations in January 2015.  VA examinations for musculoskeletal disability must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59 (2016).

The Board has reviewed the January 2015 VA examination reports and concludes that the findings do not meet the requirements of 38 C.F.R. § 4.59 pursuant to Correia.  Thus, the examinations may not accurately represent the Veteran's current disability picture with regard to his service-connected degenerative disc disease and left knee arthroplasty disabilities.  Therefore, the Board finds that new examinations are necessary.  

With regard to the Veteran's claim of entitlement to TDIU, the Board notes that the Veteran has reported that he is unable to work due to his service-connected left knee and low back disabilities.  The current levels of severity of impairment from those disabilities are not known.  Therefore, the issue of entitlement to TDIU is inextricably intertwined with the adjudication of the Veteran's claims for increased ratings for his left knee and low back disabilities.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Here, the issues of entitlement to increased ratings for the Veteran's left knee and low back disabilities should be appropriately developed and adjudicated before the claim of entitlement to TDIU is decided.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding, pertinent VA and private treatment records not already of record in the claims file.  
	
2.  Schedule the Veteran for a VA psychiatric examination by a psychiatrist or psychologist who has sufficient expertise to determine the nature and etiology of any currently present psychiatric disability, to include PTSD.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

(a)  Based on the examination results and a review of the record, the examiner should identify all psychiatric disabilities. 

(b)  Then, the examiner should provide an opinion with respect to each diagnosed disability, as to whether there is a 50 percent or better probability that the disability is related to the Veteran's active service, to include fear of hostile military or terrorist activity during his service in Vietnam.  The examiner must consider the Veteran's statements regarding onset and continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

A clear rationale for all opinions expressed should be provided.

3.  Schedule the Veteran for a VA audiology evaluation by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from his service-connected bilateral hearing loss disability.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes.

4.  Schedule the Veteran for VA thoracolumbar spine and knee examinations to determine the current severity of his degenerative disc disease following lumbar discectomy, and residual limited motion following left total knee arthroplasty from November 1, 2008.  All indicated tests and studies must be performed.  The examiner should provide all information required for rating purposes, to specifically include testing the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joints in question and any paired joints.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.  

5.  Confirm that the VA examination reports comport with this remand and undertake any other development found to be warranted.

6.  Then, readjudicate the remaining claims on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


